Justice VOLLACK
dissenting:
The majority reverses the judgment of the Montezuma County District Court and holds that Mesa Verde Company’s (Mesa Verde) use of and possessory interest in the Mesa Verde National Park (the Park) where its concession is located is subject to the tax imposed by Montezuma County. Maj. op. at 4. Specifically, the majority holds that (1) the exemptions authorized pursuant to sections 39-3-135(1) and (4)(c), 16B C.R.S. (1994), are contrary to the Colorado Constitution; (2) taxation of Mesa Verde’s use and possession of the subject land does not violate the Supremacy Clause of the United States Constitution; and (3) the possessory interest of Mesa Verde in the subject land is taxable pursuant to section 39-3-135(6), 16B C.R.S. (1994). Maj. op. at 2.
I dissent because I do not believe that Mesa Verde’s possessory interest in the federal land where its concession is located is taxable. First, I disagree that the exemptions created by sections 39-3-135(1) and (4)(c) are unconstitutional as applied under Article X of the Colorado Constitution so as to limit taxation of the use and possession of federal property by private entities in certain circumstances. Maj. op. at 7. Additionally, I do not agree with the majority that taxation of Mesa Verde’s use and possession of the subject land does not violate the Supremacy Clause of the United States Constitution. Finally, I disagree that Mesa Verde’s use of the subject land pursuant to its contract with the United States falls under section 39-3-135(6) and that the County was authorized to tax Mesa Verde’s possessory interest in the *13subject land under that section. Maj. op. at 11.
I would therefore affirm the district court’s ruling that Mesa Verde is not subject to taxation under section 39-3-135. Additionally, I would reverse the district court’s ruling that section 39-3-135 is unconstitutional as applied and violates the Supremacy Clause of the United States Constitution.
I.
The majority accurately sets forth the facts and procedural history of this case. I agree with the majority that Mesa Verde’s possessory interest in the subject federal land qualifies as real property subject to property taxation unless it is otherwise expressly exempted. Maj. op. at 5. I also agree that Mesa Verde’s use of the subject land, owned by the United States, is expressly excepted from property taxation under sections 39-3-135(1) and (4)(c). Maj. op. at 4, 5.
II.
I first address the majority’s holding that the exemptions created by sections 39-3-135(1) and (4)(c), 16B C.R.S. (1994),1 are unconstitutional under Article X of the Colorado Constitution and that Mesa Verde is subject to taxation under Article X of the Colorado Constitution. Maj. op. at 7.
I disagree with the majority that it is unnecessary to address the appellants’ equal protection and uniform taxation arguments since “[the majority] disposes of this case on the state constitutional grounds.” See maj. op. at 7, n. 12. Specifically, the appellants2 claim that sections 39-3-135(1) and 4(c) are unconstitutional in that those sections create exemptions that violate the Equal Protection Clauses of both the Colorado and the United States Constitution and the uniformity of taxation clause of Article X, Section 3, of the Colorado Constitution.3 In my view, the majority fails to see that the appellants’ Article X argument is based on both equal protection and uniformity of taxation grounds.
Article X, section 3, implies equality in the burden of taxation, and requires that all taxes be uniform upon the same class of subjects. Denver Urban Renewal Auth. v. Byrne, 618 P.2d 1374 (Colo.1980). Under the “uniformity of taxation” clause, the General Assembly is permitted to classify real and personal property for purposes of taxation. To secure uniformity in taxation, “all persons who are members of any class, or all property logically belonging in a given classification, [must] receive equal treatment to that accorded all other persons or property in the same class.” District 50 Metro. Recreation Dist. v. Burnside, 167 Colo. 425, 430, 448 P.2d 788, 790 (Colo.1968).
In determining the validity of Colorado tax legislation under the uniformity of taxation clause of the Colorado Constitution and the Equal Protection Clauses of both the Colorado Constitution and the United States Constitution, this court has applied the following standard:
*14[T]he legislature may make classifications in the area of taxation so long as the classification is a reasonable one and not palpably arbitrary. If the classification conceivably rests upon some reasonable considerations of difference or policy, there is no constitutional violation. The burden is therefore on the one attacking the classification to negative every conceivable basis which might support it, at least where no fundamental right is imperiled.
American Mobilehome Ass’n, Inc. v. Dolan, 191 Colo. 433, 438, 553 P.2d 758, 762 (Colo.1976) (citations omitted).
Under this standard, the appellants bear the burden of showing that no conceivable basis supports the different classifications present in section 39-3-135. The appellants have neither offered any explanation why the classifications lack a reasonable basis nor identified any facts that support their uniformity/equal protection arguments.
Marquardt Corp. v. Weber County, 360 F.2d 168 (10th Cir.1966), involved a Utah use tax statute that imposed a tax upon
“the possession or other beneficial use enjoyed by any private individual ... of any property ... which for any reason is exempt from taxation, when such property is used in connection with a business conducted for profit, except where the use is by way of a concession in or relative to the use of a public airport, park, fairground, or similar property which is available as a matter of right to the use of the general public.”
Id. at 170 (quoting Utah Code Ann. § 59-13-73 (1953)).
Based upon the Utah statute, the Weber County Assessor assessed a use tax upon two corporations using federal land in connection with the performance of contracts with the United States Air Force. In upholding the constitutionality of the. Utah statute, the Tenth Circuit Court of Appeals held:
Since the tax is laid on the private use for profit of “any property ... which for any reason is exempt from taxation”, the statute cannot be said to be unconstitutionally discriminatory on its face unless the exceptions make it so. Certainly, the exception relating to use by or for the exclusive benefit of religious, educational or charitable organizations is not discriminatory in any respect. The same is true of the beneficial use of public lands, state or federal. It has been suggested that the exception granted concessions in airports, parks and fairgrounds may be discriminatory since the state or its political subdivisions are most likely to own the property used by these concessions. But, we cannot discern any inherent discrimination in the exemption of concessions in public places....
Id. at 172 (citations omitted).
Turning now to the facts of this case, Mesa Verde is operating its concession, through which it provides commercial facilities and services for the benefit of the public, pursuant to the terms of a contract entered into with the United States. Mesa Verde’s presence in the Park results solely from its obligations to the United States under its contract, and any use that Mesa Verde makes of the subject land occurs only because the United States has furnished the subject land as necessary to the considerations of the contract. The United States is the fee simple owner of the subject land. The United States, as the fee owner of the real property, is tax-exempt.4 According to the language of the statute, if Mesa Verde is going to be taxed the same as the United States, then Mesa Verde would also be tax-exempt.
I hold that Mesa Verde is not subject to property taxation under section 39-3-135. Further, I hold that the exemption created in section 39-3-135(4)(c) is reasonable and valid because it is founded upon the well-recognized policy that the United States is exempt from taxation. In my judgment, the appellants’ Article X argument fails because the United States owns a fee interest in the *15subject land.5 I therefore conclude that the concession exemption does not discriminate unconstitutionally against the United States or its users or lessees. See Chrysler Corp. v. Township of Sterling, 410 F.2d 62, 71 (6th Cir.1969) (“[T]he exemption of ‘a concession in or relative to the use of a public airport, park, market, fair ground or similar property’ is not unconstitutionally discriminatory against the United States.”).
In the absence of a specific statute authorizing the taxation of Mesa Verde’s possesso-ry interest in the subject land, Montezuma County is powerless to tax Mesa Verde’s possessory interest; the fact that the legislature could constitutionally tax a non-owner does not empower the county to assess the non-owner.6 See United States Transmission Systems, Inc. v. Board of Assessment Appeals, 715 P.2d 1249 (Colo.1986); City and County of Denver v. Security Life and Accident Co., 173 Colo. 248, 477 P.2d 369 (Colo.1970). The Board of Examiners may not therefore levy and collect property taxes against property that does not meet the definition of “taxable property” under section 39-1-102(16).7
III.
I now turn to the majority’s conclusion that taxation of Mesa Verde’s use and possession of the subject land, which is excluded under sections 39-3-135(1) and (4)(c), cannot be considered a tax on the United States in violation of the Supremacy Clause of the United States Constitution. Maj. op. at 9.
The Montezuma County District Court found that, under United States v. Colorado, 627 F.2d 217 (10th Cir.1980), aff'd, 450 U.S. 901, 101 S.Ct. 1335, 67 L.Ed.2d 325 (1981), and United States v. County of Fresno, 429 U.S. 452, 97 S.Ct. 699, 50 L.Ed.2d 683 (1977), section 39-3-135 is unconstitutional as applied to users of federally owned real property because it violates the Supremacy Clause of the United States Constitution.8
In its challenge here, Mesa Verde argues that, based upon United States v. Colorado, 627 F.2d 217 (10th Cir.1980) (the Rockwell case), the appellants cannot rely upon section 39-3-135 to tax Mesa Verde’s interest because the statute is facially unconstitutional.9 *16Mesa Verde contends that the statute is unconstitutional because it requires the user to be taxed as though it were the owner of the property.
My review of the United States Supreme Court ease law leads me to conclude that section 39-3-135 is constitutional and does not violate the Supremacy Clause.
In three companion cases decided on the same day, United States v. City of Detroit, 355 U.S. 466, 78 S.Ct. 474, 2 L.Ed.2d 424 (1958) (the Borg-Warner case), United States v. Township of Muskegon, 355 U.S. 484, 78 S.Ct. 483, 2 L.Ed.2d 436 (1958) (the Continental case), and City of Detroit v. Murray Corp. of America, 355 U.S. 489, 78 S.Ct. 458, 2 L.Ed.2d 441 (1958) (Murray), the United States Supreme Court upheld the constitutionality of a Michigan statute. The statute, substantially similar to the statute at issue here, provided that, when tax-exempt real property is used by a private party in a business conducted for profit, that party is subject to taxation to the same extent as though the party owned the property, “except where the use is by way of a concession in or relative to the use of a public airport, park, market, fairground, or similar property.” Borg-Wamer, 355 U.S. at 468 n. 1, 78 S.Ct. at 475 n. I.10 The Supreme Court found that the Michigan statute, on its face and as applied, did not violate the constitutional immunity of federal property from taxation by the states. Id. at 472-73, 78 S.Ct. at 477-78.
In my view, the Michigan cases are controlling authority on the constitutionality of section 39-3-135. Given that the Supreme Court upheld the constitutionality of the Michigan statute, which is substantially similar to ours, I conclude that the exemptions created in section 39-3-135 are constitutional.
In Rockwell, the United States brought a declaratory judgment action, arguing that the tax assessed and levied under the authority of section 39-3-11211 was really a tax on property owned by the United States, which violated the Supremacy Clause of the United States Constitution.
The Rocky Flats nuclear plant included approximately 6,500 acres of land and approximately ninety-five buildings and structures owned in fee simple by the United States. The plant was operated to develop and produce nuclear weapons for national defense. Rockwell International Corporation operated and managed the Rocky Flats nuclear plant under a management contract with the United States in which Rockwell was paid a fixed annual fee (profit) for its services. The federal government provided all the funds necessary to operate the plant, owned all tangible personal property used in the operation of the plant, and owned all of the real property used in the production *17process. To the extent that any property-taxes were due from Rockwell, the United States was obligated by its contract to provide funds for payment thereof. In the contract, the charge was defined as a cost to be borne by the United States.
In 1976, the Jefferson County Assessor notified Rockwell that it was a user of exempt property within the meaning of section 39-3-112 and assessed Rockwell for 1976 property taxes on its right to use the property. Pursuant to the language of the statute, the Jefferson County Assessor subjected Rockwell to “taxation ‘in the same amount and to the same extent’ as if it [the user] were the owner of the property” by assigning to Rockwell’s interest an actual value equal to the actual value of the property owned by the United States. United States v. Colorado, 460 F.Supp. 1184, 1188 (D.C.Colo.1978), aff'd 627 F.2d 217 (10th Cir.1980).
In United States v. Colorado, 460 F.Supp. 1184 (D.C.Colo.1978), the trial court concluded that the tax imposed on Rockwell, acting under a management contract with the United States, was in reality a tax on property owned by the United States. As such, the court held that the tax infringed on the immunity of the United States from the imposition of local taxes on government property and thus, that the Colorado statute was unconstitutional as applied.
The Tenth Circuit affirmed in Rockwell. The Tenth Circuit concluded that, under the Colorado statute, “the ‘substance’ of the present procedure is not to tax Rockwell’s ‘use’ of government owned property, but to lay an ad valorem general property tax on property owned by the United States.” Rockwell, 627 F.2d at 221.
In Southern Cafeteria, Inc. v. Property Tax Administrator, 677 P.2d 362 (Colo.App.1983), the taxpayer was a concessionaire operating a food service at the Denver Federal Center under a standard general services administration contract. Under the contract, the federal government provided the equipment necessary for the operation and the fixtures and real property used by the taxpayer in the course of its operation of the food service. The court of appeals found that the concessionaire, operating on federally owned land and under a contract with the federal government, was not subject to an ad valorem property tax under section 39-3-112(1), 16B C.R.S. (1982). In making this determination, the court of appeals found the Rockwell case to be controlling:
We see no distinction between paying Rockwell a fixed profit and fixing a ceiling on Southern Cafeteria’s profits on its own operation. Both Rockwell and the [concessionaire] here operated a profit-making business pursuant to contracts with the federal government, on real property owned by the government. The United States District Court in the Rockwell case held that the tax assessment failed to identify or separate the government’s ownership interest from Rockwell’s beneficial use of the property, and by thus failing to limit the tax to Rockwell’s interest, the tax amounted to nothing less “than a general ad valorem property tax imposed on United States property.” The tax was on the property itself rather than on Rockwell’s beneficial use of it.
Id. at 365 (citations omitted).
The language in section 39-3-135 differs significantly from the language considered and invalidated by the Tenth Circuit in Rockwell. The Rockwell decision lacks prece-dential value in this case since section 39-3-135 eliminates the constitutional problems presented by the original statute, section 39-3-112. Specifically, the opening phrase in 39-3-135(1), when read together with subsection (4)(c), cures the constitutional defect present in the earlier statute by allowing real property owned by the United States to be tax-exempt. My interpretation is not inconsistent with the Tenth Circuit’s decision in Rockwell. Rather, section 39-3-135 is constitutional as to federally owned land because such property is excluded from taxation under section 39-3-135(4)(c).
In United States v. County of Fresno, 429 U.S. 452, 97 S.Ct. 699, 50 L.Ed.2d 683 (1977), the Supreme Court upheld a California tax on the possessory interests of the United States Forest Service employees in their use of government-owned housing located in national forests in California, and determined *18that the tax does not violate the Supremacy Clause of the United States Constitution. The Court approved a California statute which authorized counties to impose an annual use or property tax on possessory interests in improvements on tax-exempt land. The measure of the tax was proportionate to the total value of the residences which could be properly attributed to the beneficial use by the employees, and the tax did not fall upon the federal government’s interest in the property. Specifically, the federal employees were taxed on “the annual estimated fair rental value of the houses, discounted to take into account essentially the same factors considered by the Forest Service in computing the amount that it deducted from the salaries of employees who used the houses.” Id. at 456, 97 S.Ct. at 701.
In upholding the constitutionality of the statute, the Supreme Court expressly premised its finding upon the fact that the statute taxed only the value of the user’s interest and did not include in the user’s taxable value any value attributable to the interest of the United States:
At oral argument the Government conceded that a state income tax could be imposed on the employees for the value of the occupancy — thus conceding that its value to the employee is capable of being severed from its value to the Forest Service and of being accurately measured.... Here, both appellees have sought to ... tax the employees only on the portion of the total value of the houses which may be properly attributed to their possessory interest.
Id. at 466, 97 S.Ct. at 706.
In determining that section 39-3-135 violates the Supremacy Clause, the district court stated:
Defendants cite Fresno as authority for the constitutionality of C.R.S. section 39-3-135 as applied to users of federal land; in fact, Fresno confirms that C.R.S. section 39-3-135 cannot be constitutionally applied to users of federal land. The Fresno statute survived constitutional scrutiny precisely because it avoided the fatal flaw of C.R.S. 39-3-135. Fresno affirms that C.R.S. 39-3-135 violates the Supremacy Clause because it taxes the full value of the United States’ ownership interest.
I disagree. Colorado’s ad valorem tax for exempt property is not comparable to the taxing scheme approved in Fresno. The present case is not a Fresno situation since section 39-3-135 does not include any provisions, with the exception of section 39-3-135(6), that specifically limits taxation to the possessory interest of federally owned land. We note, however, that if the General Assembly had adopted a Fresno-type approach, then Mesa Verde would have been subject to taxation under section 39-3-135.
Borg-Warner, Continental, and Murray hold that the federal government’s constitutional immunity from state taxation is not infringed when state governments impose on a private corporation a tax on the use or possession of tax-exempt property because of its ownership by the United States government, where such property is used in the course of the private corporation’s own business conducted for profit. Further, where the legal incidence of the tax falls on private parties, and they are “entities independent of the United States [using the property in connection with their own commercial activities for profit-making],” the “tax on them cannot be viewed as a tax on the United States itself.” United States v. New Mexico, 455 U.S. 720, 738, 102 S.Ct. 1373, 1385, 71 L.Ed.2d 580 (1982).
I therefore disagree with the district court and would hold that section 39-3-135 is neither facially unconstitutional nor unconstitutional as applied to federally owned land because Mesa Verde’s interest in the subject land is exempted from taxation under section 39-3-135(4)(c). I further conclude that section 39-3-135 does not violate the Supremacy Clause of the United States Constitution.
IV.
Finally, I disagree that Mesa Verde’s use of the subject land pursuant to its contract with the United States falls under section 39-3-135(6) and that the County was authorized to tax Mesa Verde’s possessory interest in the subject land under that section. Maj. *19op. at 11. The relevant language of section 39-3-135 provides:
39-3-135. Taxation of exempt property — taxes not to become lien. (1) Except as otherwise provided in this section, when any real property which is exempt from taxation for any reason is leased, loaned, or otherwise made available to and used by a private individual, association, or corporation in connection with a business conducted for profit, the lessee or user of such real property shall be subject to taxation in the same amount and to the same extent as though the lessee or user were the owner of such property.
§ 39-3-135(1), 16B C.R.S. (1994). The statute contains several tax exemptions:
(4) (a) This section shall not apply to any real property owned by the United States, the state of Colorado, any home rule or statutory county, city and county, city, or town, or any territorial charter city if such real property is subject to payments in lieu of property taxes in a sum equal to the amount of property tax that the taxing entity would annually receive if the real property were owned by any private person or corporation.
[[Image here]]
(4)(c) Except for ski recreation area uses assessed pursuant to the provisions of subsection (6) of this section, this section shall not apply to any real property owned by the United States ... when the use of such real property is the result of a lease of or a concession in or is relative to the use of a public park, market, fairground, or similar property which is available to the use of the general public....
[[Image here]]
(6) The possessory interest, and only the possessory interest, of the lessee or permittee of lands owned by the United States and leased or permitted for use for recreational purposes in connection with a business conducted for profit shall be subject to property tax pursuant to the provisions of this section.
§ 39-3-135(4)(a), (c), (6), 16B C.R.S. (1994) (emphasis added).
In determining that Mesa Verde’s use of the land is authorized by section 39-3-135(6), the majority places undue weight on the fact that section (6) does not refer specifically to “ski recreation areas.” As the majority acknowledges, however, in statutory interpretation, the statute must be read as a whole to give effect to its entire policy and objective. Maj. op. at 5; Aulston v. United States, 915 F.2d 584 (10th Cir.1990), cert. denied, 500 U.S. 916, 111 S.Ct. 2011, 114 L.Ed.2d 98 (1991). Yet, the majority dismisses the importance of the exclusionary phrase in section (4)(c) which must be read in conjunction with section (6).
In my view, the majority departs from the clear language of section 39-3-135(4)(c) and (6). When these two sections are read together, section (4)(c) explicitly details the class of users, namely, ski recreation area users, assessed pursuant to the provisions of subsection (6). Further, the majority has produced no legislative history and I cannot accept that the General Assembly intended a contrary result when it enacted subsection (6).
I would hold that Mesa Verde’s operation of the concession does not fall within the ski-area exemption excepted out in subsection (4)(e) and specifically referred to in subsection (6) of section 39-3-135. My review of the legislative history reveals that the legislature intended section 39-3-135(6) to reach a specific class of users, users for recreational purposes, and that the statute was intended to apply strictly to ski areas that obtain land from the United States to be used for recreational purposes.12 Mesa Verde’s concession is open to the public. Mesa Verde makes its services available not for recreational purposes, but for purposes of providing facilities and support services to people visiting the Park. Even though the public is using the Park for recreational purposes, I do not believe that Mesa Verde’s function in the Park is within the legislative contemplation of subsection (6).
*20Accordingly, I dissent and would therefore affirm the Montezuma County District Court’s ruling that Mesa Verde is not subject to taxation under section 39-3-135. Additionally, I would reverse the district court’s ruling that section 39-3-135 is unconstitutional as applied and violates the Supremacy Clause of the United States Constitution.
I am authorized to say that Justice ERICKSON joins in this dissent.

.Sections 39-3-135(1) and (4)(c), 16B C.R.S. (1994), state in relevant part:
(1) Except as otherwise provided in this section, when any real properly which is exempt from taxation for any reason is leased, loaned, or otherwise made available to and used by a private individual, association, or corporation in connection with a business conducted for profit, the lessee or user of such real property shall be subject to taxation in the same amount and to the same extent as though the lessee or user were the owner of such property....
[[Image here]]
(4)(c) Except for ski recreation area uses assessed pursuant to the provisions of subsection (6) of this section, this section shall not apply to any real property owned by the United States ..., when the use of such real property is the result of a lease of or a concession in or is relative to the use of a public park, market, fairground, or similar property which is available to the use of the general public....


. I refer to the Montezuma County Board of Equalization (the Board), the Montezuma County Assessor (the Assessor), and the intervenor, the Property Tax Administrator of the State of Colorado (the Administrator), collectively as the appellants.


. Article X, Section 3, of the Colorado Constitution provides in pertinent part:
(l)(a) Each property tax levy shall be uniform upon all real and personal property not exempt from taxation under this article located within the territorial limits of the authority levying the tax.


. It is undisputed that the fee interest of the United States is exempt from real property taxation. See United States v. City of Detroit, 355 U.S. 466, 469, 78 S.Ct. 474, 476, 2 L.Ed.2d 424 (1958) (citing McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 4 L.Ed. 579 (1819)) ("[A] State cannot constitutionally levy a tax directly against the Government of the United States or its property without the consent of Congress.”.).


. The power to tax is vested in the legislature, and the assessment of an ad valorem tax is subject only to limitations imposed by the Colorado Constitution and the United States Constitution. Bartlett & Co. v. Board of County Comm’rs, 152 Colo. 388, 382 P.2d 193 (1963). By taxing Mesa Verde’s possessory interest, the majority, in effect, is taxing the United States’ fee interest in violation of the Supremacy Clause. In holding that the exemptions created in § 39-3-135(1) and § 39 — 3—135(4)(c) violate the Colorado Constitution, the majority has given the appellants statutory authority to implement a tax that is less than the United States’ total fee interest in the property. The legislature has made such exception only as it applies to ski areas, under § 39-3-135(6), 16B C.R.S. (1994), and it has not yet seen fit to expand that exception to park lands.


. I recognize that the Colorado General Assembly could tax the interests of Mesa Verde if it so desired. Other states, like California and Michigan, have possessory interest and use taxes that could conceivably reach Mesa Verde. See United States v. County of Fresno, 50 Cal.App.3d 633, 123 Cal.Rptr. 548 (Cal.App.1975), aff'd, 429 U.S. 452, 97 S.Ct. 699, 50 L.Ed.2d 683 (1977); City of Detroit v. Murray Corp. of America, 355 U.S. 489, 78 S.Ct. 458, 2 L.Ed.2d 441 (1958). In Murray Corp., Justice Harlan pointed out that
a state may not constitutionally tax property owned by the Federal Government, even though the property is in private hands and the tax is to be collected from a private taxpayer, but it may tax activities of private persons, even though these activities involve the use of government property and the value or amount of such property becomes the partial or exclusive basis for the measurement of the tax.
Id. at 505-06, 78 S.Ct. at 492 (Harlan, J., concurring) (citation omitted).


. Under § 39-3-105, the assessor is authorized to list, appraise, and value real property that is exempt under article 3 of title 39, 16B C.R.S. (1994), or is otherwise exempt and also taxable under § 39-3-135(1).


. The majority asserts that the Montezuma County District Court found § 39-3-135 “unconstitutional under the Supremacy Clause and 'void in its entirety,' ” maj. op. at 9, 9 n. 13, and accordingly does not address the district court’s Supremacy Clause analysis. Contrary to this assertion, the district court made no such finding.


. In its briefs before this court, Mesa Verde states that the statute was declared unconstitutional in Rockwell. Mesa Verde has confused the holding of this case. Rather, Rockwell held that the statute was unconstitutional as applied.


. Both Borg-Wamer and Continental were Department of Defense contractors occupying defense plants — Borg-Wamer, under a lease for a term of years; and Continental, under a permit which could be terminated at will. The United States challenged the constitutionality of the statute, arguing that it imposed a tax on property belonging to the United States. In each of these cases, the taxpayer held a possessory interest in property, the title to which was in the federal government.
In Murray, a tax was imposed on inventory and work in the possession of Murray, the subcontractor of an Air Force prime contract. Murray’s subcontract provided that, if it had received a progress payment, title to all inventory and materials upon acquisition by Murray would vest directly in the government. The tax had been imposed under an ad valorem personal property tax. The United States Supreme Court sustained the tax. The Supreme Court considered this case to be controlled by its decisions in the Borg-Wamer and Continental cases.


. Section 39-3-112(1), 16B C.R.S. (1982), the predecessor statute to § 39-3-135, provided in pertinent part:
When any real property which ... is exempt from taxation is leased, loaned, or otherwise made available to and used by a ... corporation in connection with a business conducted for profit, the lessee or user thereof shall be subject to taxation in the same amount and to the same extent as though the lessee or user were the owner of such property....
In April 1989, the General Assembly repealed and reenacted § 39-3-112, 16B C.R.S. (1982), as § 39-3-135. Act approved Apr. 23, 1989, ch. 325, sec. 1, 1989 Colo.Sess.Laws 1470, 1480 (House Bill No. 1098). The present case is governed by the later statute. The two sections are substantially identical; the significant statutory modifications made to § 39-3-135, however, include the opening language in § 39-3-135(1), which states “[ejxcept as otherwise provided in this section” and additional subsection (4)(c),


. The Senate and House committees that considered the 1988 amendment heard testimony from ski areas only. See Hearings on H.B. No. 1015 Before the House and Senate Finance Committees, 56th Gen. Assembly, 1st Reg.Sess. (Jan. 20, 1988; Mar. 3, 1988).